Citation Nr: 0636867	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  96-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to a compensable rating for residuals of 
nasal fracture.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from November 1962 to July 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).


FINDINGS OF FACT

1.  Evidence indicates the veteran's left ear's hearing 
impairment has not warranted a designation higher than Level 
II under Table VI.

2.  The veteran's residuals of nasal fractures are not 
manifested by either marked obstruction, 50 percent 
obstruction of both sides, or complete obstruction on one 
side.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (prior to and after June 
10, 1999).

2.  The criteria for a compensable rating for residuals of 
nasal fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (prior to and after 
October 7, 1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2003, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the increased rating claims.  Although notice 
post-dates initial adjudication, the claims were subsequently 
readjudicated without taint from prior decisions, no 
prejudice has been alleged, and none is apparent from the 
record.  Additionally, because increased ratings have been 
denied, any question as to effective date is moot, and there 
can be no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
fulfilling all remand requests.  Consequently, the duty to 
notify and assist has been met.  

Left ear hearing loss
The veteran seeks a compensable rating for left ear hearing 
loss.  Effective June 10, 1999, during the pendency of this 
appeal, the rating criteria for hearing impairment and the 
ear were amended.  The amendment does not affect the analysis 
of this claim, however.  The method of determining the rating 
percentage for hearing impairment remained the same after the 
amendment; only criteria pertaining to circumstances 
inapplicable here were changed.  See 38 C.F.R. § 4.86 (2006) 
(the veteran's pure tone threshold is not 55 decibels or more 
at any frequency lower than 4000 Hertz).  Consequently, the 
discussion below will not distinguish between the "new" and 
"old" rating criteria.

38 C.F.R. § 4.85, provides tables that determine a veteran's 
rating for hearing impairment.  Table VI is used to determine 
a Roman numeral designation (I through XI) for hearing 
impairment based upon a combination of the percent of speech 
discrimination and the pure tone threshold average.  Table 
VII then provides a rating percentage based on the two 
designations.  Application of these tables is mechanical; 
there is no discretion.  In cases, such as this one, where 
only one ear is service-connected and both ears are not 
profoundly deaf, the nonservice-connected ear is presumed 
normal (Level I) for the purposes of determining the rating 
percentage.  See 38 C.F.R. § 4.85.

The February 1996 VA audiological evaluation reported pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
35
30
65

The veteran's average pure tone threshold was 34 decibels in 
the left ear, and speech audiometry revealed speech 
recognition ability of 100 percent.  These results warrant a 
finding of Level I impairment in the left ear under Table VI 
and a noncompensable rating under Table VII.  

An August 1998 VA audiological examination reported pure tone 
thresholds, in decibels, as follows:  



HERTZ



1000
2000
3000
4000
LEFT
20
30
35
75

The average pure tone threshold in the left ear was 40 
decibels, and speech audiometry revealed speech recognition 
ability of 88 percent.  These results warrant a finding of 
Level II impairment in the left ear and a noncompensable 
rating under Table VII.  

A June 2005 VA audiological examination reported pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
40
45
85

The average pure tone threshold was 47.5 decibels in the left 
ear, and speech audiometry revealed speech recognition 
ability of 94 percent.  These results mandate the finding of 
a Level I impairment in the left ear and a noncompensable 
rating under Table VII.  

As stated above, application of the tables provided in 
38 C.F.R. § 4.85 is mandatory; consequently, a compensable 
rating is not warranted at any time of the appeal for the 
veteran's left ear hearing loss.  

Residuals of nasal fracture
The veteran has a noncompensable rating for residuals of 
nasal fracture under Diagnostic Code (DC) 6502.  During the 
pendency of the appeal, effective October 7, 1996, the rating 
criteria for the respiratory system were changed.  Because 
this claim was filed prior to the amendments, both the 
"old" and "new" rating formulas must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  The new rating formula may only be applied after 
October 7, 1996, however.  See Rhodan v. West, 12 Vet. App. 
55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion).  

A February 1996 VA examination noted the veteran's nose and 
sinuses were unremarkable.  A July 1996 treatment record 
indicates the veteran sought treatment for difficulty 
breathing through his nose, and the record reports both nasal 
passages appeared slightly narrowed at that time.  The 
veteran was diagnosed with deviated nasal septum in September 
1996 after seeking treatment for decreased breathing, worse 
on the right side.  The veteran subsequently underwent a 
septoplasty and turbinoplasty, and an October 1996 post-
operative treatment record reported the veteran's history of 
"much improved breathing."  The nose was noted to be 
"within normal limits."  

A December 1996 treatment record reported the veteran's 
history of continued difficulty breathing and ringing in his 
ears, but no finding other than "recent nasal surgery" was 
made.  A February 1997 treatment record also indicates the 
veteran complained of nasal drainage, nasal bleeding, and 
some obstruction (he also reported some improvement in nasal 
obstruction), among other symptoms, and the veteran was 
assessed with possible sinusitis or allergic rhinitis.  April 
and May 1997 treatment records noted the nose was "within 
normal limits" and "well-healed."  A June 1997 treatment 
record reported the veteran's history of blood-tinged mucus 
when he blows his nose, but reported the veteran's history 
that his breathing had improved.  The veteran was advised to 
continue to use a beclomethasone spray.  

There is no subsequent complaint of obstructed breathing 
until August 2003, when the veteran complained of 
intermittent increased left nasal stuffiness with fullness in 
the left maxillary area.  The veteran reported that he was 
being treated for chronic allergic rhinitis, and that, 
although the medication "usually worked well," he currently 
had stuffiness and fullness.  The record notes the nose was 
clear, with no sinus tenderness.  A previous February 2003 x-
ray report also noted normal sinuses, which were well-aerated 
without mucosal thickening or air fluid levels.  

An April 2005 VA examination record reports the veteran 
presented a history of occasional burning sensation in the 
left nostril, and his left nostril occasional stopped up.  
The veteran also reported that he took allergy medication, 
with symptoms worse in the winter, and post-nasal drip.  
Physical examination revealed the veteran's nares were patent 
and without any discharge, and the oral exam revealed no 
abnormalities.  The examiner stated that no respiratory 
diagnoses were established as related to the residuals of 
nasal fracture.  The examiner subsequently reviewed the 
claims file and 2005 chest x-ray reports and reiterated his 
finding that there were no respiratory disorders related to 
the residuals of nasal fracture of repairs.  See April 2006 
VA examination record.  

The "old" DC 6502 provides a 10 percent rating for 
deflection of the nasal septum with marked interference with 
breathing space, and the "new" DC 6502 provides a 10 
percent rating for deviation of the septum with a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  The foregoing evidence does not 
provide support for a 10 percent rating under either the 
"old" or "new" criteria.  Although the 1996 and 1997 
records report "some obstruction," there is no evidence or 
"marked" obstruction or 50 percent obstruction, and the 
veteran's post-surgery records all report improvement in 
breathing.  Additionally, the 2003 treatment record and the 
2005 VA examination record both report the veteran's history 
of only intermittent or occasional blockage due to allergies, 
and the 2005 VA examination and the 2006 addendum reported no 
findings of blockage.  Consequently, a 10 percent rating is 
not warranted under either the "old" or "new" 6502.   

Additionally, an alternative rating code is not available to 
provide a higher rating.  There is no evidence of loss of 
part of the nose or scarring on the nose, and although the 
evidence of record indicates findings of allergic rhinitis 
and possible sinusitis, there is no opinion linking these 
disorders to the residuals of nasal fracture, and the 2005 VA 
examiner specifically found that there were no respiratory 
disorders related to the residuals of nasal fracture.  
Consequently, a compensable rating for residuals of nasal 
fracture is denied.  


ORDER

A compensable rating for left ear hearing loss is denied.  

A compensable rating for residuals of nasal fracture is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


